Relator appeals from an order of the Clinton County Court which dismissed a writ of habeas corpus. On February 2, 1955 relator was convicted of manslaughter in the first degree. He was sentenced for a term of 10 to 20 years with an additional term of 5 to 10 years imposed pursuant to section 1944 of the Penal Law for being armed while committing the crime. Relator contends that the additional punishment under section 1944 constitutes double punishment in violation of section 1938 of the Penal Law. The record shows that relator admits he was armed during the commission of the crime. Section 1944 of the Penal Law does not provide for a new or separate crime or offense which would constitute double punishment as a result of the same transaction. The section merely authorizes the imposition of a longer sentence for the original crime because of aggravated circumstances. The writ was properly dismissed. Order unanimously affirmed.